Case 2:18-cv-09573-JFW-JPR Document 60-1 Filed 04/01/19 Page 1 of 2 Page ID #:2554




                              EXHIBIT A
Case 2:18-cv-09573-JFW-JPR Document 60-1 Filed 04/01/19 Page 2 of 2 Page ID #:2555




                                 Apex Capital Group Receivership
                               Receipts and Disbursements Summary
                             November 16, 2018 through March 29, 2019
   Receipts
              Assets Transferred                                             $ 1,296,655.44
                 (Proceeds collected from payment processors,
                  and frozen Receivership Entities' bank accounts)
              Sale of Furniture & Equipment                                  $        500.00
              Tax Refund (NextG Payments overpayment)                        $      1,700.00
      Total Receipts                                                         $ 1,298,855.44

   Disbursements
            Professional Fees                                                $   (114,279.00)
                Receiver's Fees and Costs                    $ (61,229.54)
                Legal Fees and Costs                         $ (47,807.46)
                Forensic IT Consultant                       $ (5,242.00)
            Barnett's Atty's Fees per Court Order [45]                       $    (10,000.00)
            Namecheap Data Hosting                                           $     (2,484.00)
            Document Production                                              $        (78.36)
            Investigative Services                                           $       (600.00)
            Storage Fees                                                     $       (308.00)
      Total Disbursements                                                    $   (127,749.36)

   Net Cash at 03/29/2019                                                    $ 1,171,106.08




                                                                                       EXHIBIT A
                                                                                         Page 1
